I think the judgment below should be affirmed for the very satisfactory reasons presented in the opinion of the Chief Justice. I deem it proper, however, to emphasize that the judgment appealed from is not an allowance of $20,000.00 for compensation on account of conscious pain and suffering by respondents' intestate. The award for such compensation was in the sum of $10,000.00. The remaining portion of the verdict is for punitive damages. In determining whether the action of the trial Judge amounted to a manifest abuse of the discretionary power vested in him, it is proper to consider the nature and purpose of each kind of damages awarded. *Page 378 
Actual or compensatory damages are damages in satisfaction of, or in recompense for, loss or injury sustained. Punitive damages are allowed in the interest of society in the nature of punishment and as a warning and example to deter the wrongdoer and others from committing like offenses in the future. In Johnson v. AtlanticCoast Line Railroad Co. et al., 142 S.C. 125,140 S.E. 443, 447, the Court said: "Compensatory damages relate mainly to the situation of the injured party. * * * Exemplary damages have relation to the injured party in only one respect, to vindicate his right, recklessly, willfully, maliciously, or wantonly invaded. * * * One of the chief purposes in awarding damages of this class is to punish the wrongdoer, not only to prevent by him a recurrence of the wrongful act, but to deter others from conduct of the same or similar kind. They are not intended for the sole good of the injured party." It was there further stated: "In the assessment of punitive damages, there is no exact monetary standard which can be used as a measure, and in assessment of such damages the main things to be considered are the character of the tort committed, the punishment which should be meted out therefor, and the ability of the wrongdoer to pay. The amounts which should be assessed as punitive damages, therefore, are properly left to the discretion of the jury, subject to the right of the trial judge to approve or disapprove, as has been so often held by this court." This Court has also held that "when under proper allegations a plaintiff proves a willful, wanton, reckless, or malicious violation of his rights, it is not only the right but the duty of the jury to award punitive damages." Sample v. Gulf RefiningCo., 183 S.C. 399, 191 S.E. 209, 214.
It is well settled under our decisions that unless the amount of the verdict is "so excessive as to indicate that it was the result of prejudice, caprice or passion, or other considerations not founded on the evidence," the trial Judge alone is vested with power and discretion to set it aside, absolutely or conditionally. *Page 379 
While the awards in the instant case, as to both actual and punitive damages, are indeed large and have given all of us grave concern, I do not feel warranted in concluding that they are "so grossly excessive as to call for the exercise by this Court of its power to grant a new trial on the ground of the excessiveness of the damages awarded." The power, and with it the responsibility, of reducing the verdict by granting a new trial nisi rested upon the trial Judge. Although he would have been fully justified in reducing this verdict more than he did, I cannot say that his failure to do so amounted to a manifest abuse of his discretionary power.
The evidence is not at all definite as to the length of time respondents' intestate lived after his injury. The interval can only be roughly approximated. It is alleged in the complaint that he died about thirty minutes after the collision and I think the jury could have reasonably concluded that he did live for that period of time.
FISHBURNE and STUKES, JJ., concur.